Citation Nr: 1327425	
Decision Date: 08/27/13    Archive Date: 09/05/13

DOCKET NO.  09-41 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for left arm numbness, claimed as secondary to service-connected degenerative changes, L4-5 and L5-S1, with intervertebral disc space loss.  

2.  Entitlement to service connection for fractured collarbone and ribs.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  

This appeal to the Board of Veterans' Appeals (Board) initially arose from an April 2011 rating decision (issued in May 2011) in which the RO denied the Veteran's claims for entitlement to service connection for left arm numbness, as well as entitlement to an increased rating for service-connected residuals of right acromioclavicular separation and shoulder injury (hereinafter "right shoulder disability").  In May 2011, the Veteran filed a notice of disagreement (NOD) as to the denial of his claims.  A statement of the case (SOC) was issued in June 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2011.  

In a March 2012 decision, the Board denied a claim for service connection for left arm numbness, claims for increased ratings for the right shoulder and lumbar spine disability, and a claim for a TDIU (appeals for which had previously been perfected) for appeal by the Veteran.  See January 2008 rating decision; September 2008 NOD; September 2009 SOC; September 2010 VA Form 9.  The Veteran, in turn, appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2012, the Court granted a Joint Motion filed by representatives for both parties, vacating that portion of the March 2012  decision  in which the Board denied service connection for left arm numbness, and remanding that matter to the Board for further proceedings consistent with the Joint Motion.  In the Joint Motion, the parties noted that the Veteran abandoned his appeal as to the other issues addressed in the March 2012 decision.  

As explained below, in addition to the claim for service connection for left arm numbness, the Board has now characterized the appeal as including the matter of service connection for fractured collarbone and ribs-for which the Veteran has completed the first of two actions required to place this matter in appellate status.  These matters are being remanded to the RO for further action.  VA will notify the Veteran when further action, on his part, is required.


REMAND

As noted, in the Joint Motion, the parties indicated that VA failed to satisfy its duty to assist the Veteran in obtaining VA medical records which are likely relevant to his claim for service connection for left arm numbness secondary to his service-connected lumbar spine disability.  

The Veteran has asserted that, in December 2009, he felt a sharp pain in his low back and down his right leg, which caused him to fall from a ladder and fracture his collarbone and left arm.  The Veteran underwent surgery to repair his collarbone and he has reported experiencing left arm numbness since the collarbone surgery.  Based on these facts, the Veteran has asserted that service connection should be granted for left arm numbness, as secondary to his service-connected lumbar spine disability.  See March 2011 Report of Contact.  

In the joint motion, the parties noted that the Veteran's theory of entitlement is based upon an injury he reportedly incurred on December 10, 2009.  The parties also noted that the evidentiary record includes a patient discharge instruction, dated December 11, 2009, which shows the Veteran was treated at a VA emergency room on December 10, 2009, although actual records from that treatment do not appear to be in the claims file.  

The Board has carefully reviewed the claims file, including the electronic records maintained on Virtual VA, and finds that treatment records from the Veteran's emergency room visit on December 10, 2009 are not associated with the record.  The record contains VA treatment records dated from March 2002 to October 2011, including records dated in December 2009 which specifically note that the Veteran visited the emergency room from December 10, 2011 to December 11, 2011.  Nevertheless, records showing the treatment provided to the Veteran in the emergency room on December 10, 2009 are not associated with the record.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board further notes the parties' conclusion, as reflected in the Joint Motion, that VA had not fulfilled its duty to assist the Veteran by failing to obtain all relevant VA treatment records. 

Hence, the claim for service connection for left arm numbness must be remanded for the RO to obtain from West Haven VA Medical Center (VAMC) records of the Veteran's treatment in the emergency room on October 10, 2009, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

Further, while this matter is on remand, to ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the left arm numbness claim.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2012).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA (to include arranging for the Veteran to undergo examination, or otherwise obtaining a medical opinion, if appropriate), prior to adjudicating the claim involving left arm numbness.

As a final matter, the Board notes that in a September 2010 rating decision, the RO denied service connection for fractured collarbone and ribs.  On December 29, 2010, the Veteran filed a written statement wherein he referred to the September 2010 rating decision, provided additional argument with respect to how his low back disability caused his fall, and requested a hearing.  

Any written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a notice of disagreement.  While special wording is not required, the notice of disagreement must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  If the agency of original jurisdiction gave notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified.  38 C.F.R. § 20.20 (2012).  

The Board finds that the Veteran's December 2010 statement was an NOD as to the September 2010 rating decision which denied his claim for service connection for left arm numbness.  Indeed, when construed liberally, the Veteran's reference to the September 2010 rating decision and his request for a hearing indicates a desire to initiate the appeal process.  See 38 C.F.R. § 20.201; Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (VA has an obligation to liberally construe the pleadings of a claimant to discern all issues raised in the record).  

While the Veteran filed a timely NOD as to the September 2010 rating decision, the RO has yet to issue a SOC with respect to the Veteran's claim for service connection for left arm numbness, as secondary to the service-connected lumbar spine disability.  See 38 C.F.R. § 19.29 (2012); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this matter must be remanded to the RO for the issuance of a SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.501, 20.502 (2012).  On remand, the appellant will have the opportunity to file a timely substantive appeal if he wishes to complete an appeal as to this matter.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Furnish to the Veteran and his attorney a SOC with respect to the claim for service connection for fractured collarbone and ribs, along with a VA Form 9, and afford them the appropriate opportunity to file  a substantive appeal perfecting an appeal on that issue. 

The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-as regards the above-noted claim, within 60 days of the issuance of the SOC

2  .Obtain all outstanding treatment records from the West Haven VAMC, including records of the Veteran's treatment in the emergency room on October 10, 2009, and associate them with the claims file.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

3.  Send the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not already of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records. 

Explain how to establish entitlement to service connection on a secondary basis.  Also, clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period). 

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging for medical examination or opinion, if appropriate), readjudicated the claim for secondary service connection for left arm numbness in light of all pertinent evidence and legal authority.  

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC (SSOC) that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).



